Citation Nr: 1625929	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with proteinuria, to include a separate compensable rating for nephropathy/ renal dysfunction.

2.  Entitlement to a compensable rating for diabetic retinopathy prior to November 24, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a March 2014 video conference Board hearing, the transcript of which is included in the record.

In a July 2015, the Board, in pertinet part, denied a rating in excess of 20 percent for diabetes mellitus with proteinuria and denied a compensable rating for diabetic retinopathy prior to November 24, 2014.  The Board also denied a rating in excess of 30 percent for diabetic retinopathy beginning November 24, 2014.  Further, the Board remanded the issues of (1) an initial compensable rating for bilateral hearing loss; (2) an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD); and (3) entitlement to a total disability rating based in individual unemployability.

Subsequent to the July 2015 Board decision, the Veteran appealed the denials of a rating in excess of 20 percent for diabetes mellitus with proteinuria and a compensable rating for diabetic retinopathy prior to November 24, 2014 to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court endorsed a March 2016 Joint Motion for Remand (JMR) and vacated the July 2015 Board decision which denied rating in excess of 20 percent for diabetes mellitus with proteinuria and a compensable rating for diabetic retinopathy prior to November 24, 2014.  The Veteran did not appeal the denial of a rating in excess of 30 percent for diabetic retinopathy beginning November 24, 2014. 

The remanded issues of (1) an initial compensable rating for bilateral hearing loss; (2) an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD); and (3) entitlement to a total disability rating based in individual unemployability have not been certified back to the Board for adjudication as the development ordered in the July 2015 remand order has not been substantially completed.  As such, the claims are not before the Board for adjudication.

The issue for a rating in excess of 20 percent for diabetes mellitus with proteinuria, to include separate compensable rating for nephropathy/ renal dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 24, 2014, the Veteran's service-connected diabetic retinopathy was manifested by corrected visual acuity of no worse than 20/40 in both eyes, without any evidence of visual field loss, pain, rest requirements, impairment of muscle function, or incapacitating episodes.


CONCLUSION OF LAW

Prior to November 24, 2014, the criteria for a compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.76a, Diagnostic Code 6006 (2008), 4.79, Diagnostic Code 6006 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the above-captioned claim, the RO's October 2007 letter to the Veteran contained the requisite notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Furthermore, the February 2015 supplemental statement of the case set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Therefore, the Board finds that the content requirements of the notice VA is required to provide have been met. See Pelegrini, 18 Vet. App. at 120; Bernard v. Brown, 4 Vet. App. 384 (1993).

The duty to assist the Veteran has also been satisfied.  The RO obtained all VA and private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA eye examinations in February 2009, April 2014, and November 2014.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Increased Rating for Diabetic Retinopathy-Laws and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's diabetic retinopathy has been assigned a noncompensable rating prior to November 24, 2014 under Diagnostic Code 6006-6080.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  In this case, the hyphenated diagnostic code indicates that retinopathy, under Diagnostic Code 6006, is the service-connected disability, and impairment of visual fields, under Diagnostic Code 6080, is a residual condition.

The Board notes that the rating criteria for evaluating diseases of the eye were amended during the pendency of this appeal.  See 73 Fed. Reg. 66544 (November 10, 2008).  These amendments apply to claims received by VA on or after the December 10, 2008 effective date.  As the Veteran's claim of entitlement to a compensable rating for diabetic retinopathy was received in September 2007, the Board will apply the old version of the rating criteria for the period prior to December 10, 2008.  However, as of December 10, 2008, the Board will evaluate the Veteran's diabetic retinopathy under both versions and apply the rating criteria more favorable to the Veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Prior to December 10, 2008, chronic diseases of the eye listed at Diagnostic Codes 6000 through 6009 were rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent was to be assigned during active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008). 

Pursuant to the old rating criteria, central visual acuity was evaluated based on the degree of the resulting impairment of visual acuity, based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6061-6079 (2008).  The percentage evaluation was found on Table V of the old rating criteria by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

Pursuant to the old rating criteria, impairment of field vision was assigned a disability rating based on the extent of the contraction of the visual field in each eye, which was determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost were then added together to determine total degrees lost, which was subtracted from 500.  The difference, which represented the total remaining degrees of visual field, was divided by eight to determine the average contraction for rating purposes.  38 C.F.R. § 4.76a, Table III. A 10 percent disability rating was assigned for unilateral loss of the nasal or temporal half of the visual field; or unilateral concentric contraction of the visual field between 16 and 60 degrees.  Id.  A 20 percent disability rating was assigned for bilateral loss of the nasal half of the visual field; unilateral concentric contraction of the visual field between 6 and 15 degrees; or bilateral concentric contraction of the visual field between 46 and 60 degrees.  Id.  A 30 percent disability rating is assigned for homonymous hemianopsia; bilateral loss of the temporal half of the visual field; unilateral concentric contraction of the visual field to 5 degrees; or bilateral concentric contraction of the visual field between 31 and 45 degrees.  Id.  A 50 percent disability rating is assigned for bilateral concentric contraction of the visual field between 16 and 30 degrees.  Id.  A 70 percent disability rating is assigned for bilateral concentric contraction of the visual field between 6 and 15 degrees. A maximum 100 percent disability rating is assigned for bilateral concentric contraction of the visual field to 5 degrees.  Id. 

Effective December 10, 2008, retinopathy is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).

Pursuant to the revised rating criteria, central visual acuity is generally evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b) (2015).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2015). 

With regard to visual field impairment, a 10 percent disability rating is assigned for unilateral loss of the temporal half of the visual field; unilateral or bilateral loss of the nasal half of the visual field; unilateral loss of the inferior half of the visual field; unilateral or bilateral loss of the superior half of the visual field; bilateral concentric contraction of the visual field between 46 and 60 degrees; or unilateral concentric contraction of the visual field between 16 and 60 degrees.  38 C.F.R. 
§ 4.79, Diagnostic Code 6080.  A 30 percent disability rating is assigned for homonymous hemianopsia; bilateral loss of the temporal half of the visual field; bilateral loss of the inferior half of the visual field; bilateral concentric contraction of the visual field between 31 and 45 degrees; or unilateral concentric contraction of the visual field to 5 degrees.  A 50 percent disability rating is assigned for bilateral concentric contraction of the visual field between 16 and 30 degrees.  A 70 percent disability rating is assigned for bilateral concentric contraction of the visual field between 6 and 15 degrees.  A maximum 100 percent disability rating is assigned for bilateral concentric contraction of the visual field to 5 degrees.  Id.

With regard to impairment of muscle function, disability ratings are assigned based on the degree of diplopia (double vision).  38 C.F.R. § 4.79, Diagnostic Code 6090 (2015).

The evidence prior to November 24, 2014 includes a December 2006 private treatment record where the Veteran reported no change in vision since his last visit and denied any symptoms of flashes or floaters.  His corrected visual acuity was 20/25 -1 in the right eye and 20/25 +2 in the left eye.  Visual fields were full to confrontation.  The treatment provider indicated that the Veteran's retina was stable, and his diabetic retinopathy remained unchanged.

In April 2007, the Veteran reported blurry vision on and off in the left eye and no problems with the right eye.  He denied any tearing or pain.  The Veteran's corrected visual acuity was 20/25 -3 in the right eye and 20/20 -2 in the left eye. Visual fields were full to confrontation.  The treatment provider indicated that the Veteran's retina appeared stable, his diabetic retinopathy remained unchanged, and no treatment was necessary.

In October 2007, the Veteran reported no changes since his last visit; however, he indicated that he was using artificial tears more frequently.  He denied any symptoms of flashes or floaters.  The Veteran's corrected visual acuity was 20/30 -2 in the right eye and 20/25 -2 in the left eye.  Visual fields were full to confrontation. The treatment provider indicated that the Veteran's retina was stable, his diabetic retinopathy remained unchanged, and no treatment was necessary. 

A July 2008 letter from a private treatment provider indicated that in June 2004, the Veteran's visual acuity was 20/20 in the right eye and 20/32 in the left eye.  It was noted that the Veteran had focal laser surgery in the right eye and two focal laser surgeries in the left eye in order to treat macular edema related to his diabetic retinopathy.  The treatment provider indicated that in June 2008, the Veteran's visual acuity was 20/40 +2 in the right eye, with pinhole improvement to 20/30 -2, and 20/70 -1 in the left eye, with pinhole improvement to 20/50.  During the June 2008 visit, there was no edema in either eye, but a fluorescein angiogram revealed some macular ischemia in the left eye, causing the decrease in visual acuity. 

A February 2009 VA eye examination indicates that the Veteran's corrected visual acuity was 20/20 in the right eye and 20/40 in the left eye.  There was no evidence of diplopia.  Extraocular muscle movements were full, and visual fields to confrontation were full.  It was noted that the Veteran had macular edema in the left eye.  The examiner noted that the Veteran was a diabetic "with moderate non-proliferative diabetic retinopathy each eye most likely secondary to diabetes mellitus."

A February 2012 private treatment record indicates that the Veteran reported feeling a film across his left eye and blurred vision in the left eye.  He indicated that his right eye seemed fine, and he denied any symptoms of flashes or floaters.  His corrected visual acuity was 20/20 -1 in the right eye and 20/30 -1 in the left eye. Visual fields were full to confrontation.  The treatment provider indicated that the Veteran's diabetic retinopathy was stable, there were no signs of edema, and no treatment was necessary.

During a March 2012 hearing before the Board, the Veteran testified that he underwent two surgeries on the left eye and experienced a protein leak in his right eye.  He further testified that he wore glasses, and his prescription has progressively gotten stronger.  He also denied experiencing any incapacitating episodes.
An April 2014 VA examination indicates that the Veteran's corrected visual acuity was 20/40 in each eye.  There was no evidence of pupillary defects, anatomical loss, light perception only, extremely poor vision, blindness, diplopia, or scotoma.  A slit lamp and external eye examination were normal for both eyes.  An internal eye exam revealed focal laser scars and dot and blot macular hemorrhages in both eyes. The optic disc, vessels, vitreous, and periphery were normal in both eyes.  The Veteran denied any incapacitating episodes, and the examiner indicated that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  The diagnosis was moderate non-proliferative diabetic retinopathy in both eyes.

In November 2014, the Veteran underwent a VA visual field examination.  In the right eye, the Veteran's concentric contraction of the visual field was limited to 25 degrees up, 45 degrees up temporally, 68 degrees temporally, 61 degrees down temporally, 47 degrees down, 32 degrees down nasally, 38 degrees nasally, and 40 degrees up nasally.  The average concentric concentration in the right eye was 44.5 degrees. In the left eye, the Veteran's concentric contraction of the visual field was limited to 21 degrees up, 48 degrees up temporally, 66 degrees temporally, 63 degrees down temporally, 48 degrees down, 32 degrees down nasally, 33 degrees nasally, and 43 degrees up nasally.  The average concentric concentration in the left eye was 44.25 degrees.

With regard to visual acuity, the record reveals that for the rating period on appeal, the Veteran's corrected visual acuity was, at worst, 20/40 in each eye.  The Board notes that in July 2008, the Veteran's private treatment provider indicated that in June 2008, the Veteran's visual acuity was 20/70 in the left eye.  However, the treatment provider did not indicate that these results represented the Veteran's best corrected distance vision, as required by the rating criteria.  See 38 C.F.R. § 4.76(b).  Notably, examinations performed less than one year earlier and less than one year later revealed corrected left eye visual acuity of 20/25 and 20/45, respectively.  Thus, the Board finds that the Veteran's best corrected visual acuity was not worse than 20/40 in each eye for any distinct period throughout the pendency of this appeal.  Pursuant to both the old and revised rating criteria, 20/40 vision in both eyes warrants a noncompensable rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079, Table V (2008); see also 38 C.F.R. § 4.79, Diagnostic Code 6066.

With regard to impairment of visual fields, the Board finds that there is no evidence of impairment of visual fields prior to the November 2014 VA examination. Accordingly, pursuant to both the old and revised rating criteria, the Board finds that a compensable rating based on impairment of visual fields is not warranted prior to November 24, 2014. 

The foregoing evidence also demonstrates that the Veteran's symptoms of diabetic retinopathy did not warrant a compensable rating for any distinct period prior to November 24, 2014.  Although the old rating criteria provides for a minimum 10 percent disability rating during active pathology, the Board finds that such is not warranted in this case.  "Active pathology" is not defined in the regulation; however, the evidence shows that throughout the appeal period, the Veteran's diabetic retinopathy did not cause compensable visual abnormalities, pain, diplopia, macular edema, flashes, floaters, or incapacitating episodes.  

Furthermore, the Veteran's treatment providers consistently indicated that the Veteran's retinopathy remained stable and did not require any treatment.  Although VA examiner's indicated that the Veteran had "moderate" diabetic retinopathy, throughout the appeal period prior to November 24, 2014, the only manifestations of the Veteran's diabetic retinopathy were a single complaint of a film across the left eye in February 2012, dot and blot macular hemorrhages observed during the April 2014 VA examination of the inner eye, and impaired visual acuity, which, as found above, was not severe enough to warrant a compensable rating.  Based on the foregoing, the Board finds that the absence of any sustained impairment or necessary treatment throughout the pendency of this appeal reflects a lack of active pathology.  Accordingly, a 10 percent disability rating is not warranted based on active pathology under the old rating criteria.  See 38 C.F.R. 38 C.F.R. § 4.84a. 

The Board has considered the arguments outlined in the March 2016 JMR.  Specifically, the February 2009 VA examiner's finding of macular edema in the left eye as well as characterization of the Veteran's ongoing retinopathy as "moderate" in severity.  Despite these findings, the February 2009 VA examiner indicated that the Veteran's corrected visual acuity was 20/20 in the right eye and 20/40 in the left eye.  There was no evidence of diplopia.  Extraocular muscle movements were full, and visual fields to confrontation were full.  In other words, the Veteran's macular edema and moderate diabetic retinopathy did not manifest visual acuity or impairment of the visual field more nearly approximating a compensable rating.  

The Board has also considered the Veteran's March 2012 testimony that he underwent eye surgery since the February 2009 VA examination.  A July 2012 and a February 2012 record from Southern Vitreoretinal Associates both reference eye surgery in June 2009.  The Board finds, however, that this evidence and subsequent medical evidence did not manifest visual acuity or impairment of the visual field more nearly approximating a compensable rating.  

For example, the medical evidence subsequent to the Veteran's eye surgeries showed corrected visual acuity was 20/20 -1 in the right eye and 20/30 -1 in the left eye.  Visual fields were full to confrontation.  The Veteran's diabetic retinopathy was stable, there were no signs of edema, and no treatment was necessary.  See February 2012 private treatment record.  Moreover, after the June 2009 surgeries, the Veteran specifically denied experiencing any incapacitating episodes.  See March 2012 hearing before the Board.  Additionally, during the April 2014 VA examination, the Veteran's corrected visual acuity was 20/40 in each eye.  There was no evidence of pupillary defects, anatomical loss, light perception only, extremely poor vision, blindness, diplopia, or scotoma.  The optic disc, vessels, vitreous, and periphery were normal in both eyes.  The Veteran denied any incapacitating episodes, and the examiner indicated that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  

Moreover, the March 2016 JMR indicated that the Board should consider the July 2008 record from Southern Vitreoretinal Associates reflecting macular ischemia.  The Board has addressed this treatment record above and finds that it does not show that a compensable rating is warranted for the Veteran's diabetic retinopathy for the prior to November 24, 2014.  As noted above, although the Veteran's private treatment provider indicated that in June 2008, the Veteran's visual acuity was 20/70 in the left eye, the treatment provider did not indicate that these results represented the Veteran's best corrected distance vision, as required by the rating criteria.  See 38 C.F.R. § 4.76(b).  Further, examinations performed less than one year earlier and less than one year later revealed corrected left eye visual acuity of 20/25 and 20/45, respectively.  Thus, the Board finds that the Veteran's best corrected visual acuity was not worse than 20/40 in each eye for any distinct period throughout the pendency of this appeal.  Pursuant to both the old and revised rating criteria, 20/40 vision in both eyes warrants a noncompensable rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079, Table V (2008); see also 38 C.F.R. § 4.79, Diagnostic Code 6066.

For these reasons, the Board finds that, for the rating period prior to November 24, 2014, the criteria for a compensable rating for diabetic retinopathy is not warranted.

Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate, as the criteria under which the Veteran's service-connected disabilities are evaluated specifically contemplate the level of occupational and social impairment caused by his diabetes mellitus with proteinuria and retinopathy.  See 38 C.F.R. §§ 4.79, 4.115a, 4.119.

Prior to November 24, 2014, the Veteran's service-connected diabetic retinopathy was manifested by corrected visual acuity of no worse than 20/40 in both eyes, without any evidence of visual field loss, pain, rest requirements, impairment of muscle function, or incapacitating episodes. 

When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the above-referenced ratings assigned for the disability. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  
However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

A compensable rating for diabetic retinopathy prior to November 24, 2014 is denied.


REMAND

Rating for Diabetes Mellitus 

The Board finds that a remand is warranted to assist in determining whether separate compensable ratings associated with the Veteran's diabetes disability are warranted.

As outlined in the March 2016 JMR, the Board's July 2015 decision failed to adequately address whether the Veteran's diabetic nephropathy warranted a separate compensable rating for renal dysfunction under 38 C.F.R. § 4.115a.  

In evaluating renal dysfunction, a compensable 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  See 38 C.F.R. § 4.115a.

In a November 10, 2006, private treatment record from Fietz Foot Clinic, it was noted that the Veteran had "a little bit of edema."  A May 2014 VA examiner found "recurring" albuminuria.  To the extent the question remained as to whether the lab results documented "hyaline or granular casts", the May 2014 examination report did not address this question either way.  As such, the Board finds that a remand is warranted to assist in determining whether the Veteran's diabetic nephropathy manifests renal dysfunction is manifested by constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling.

Further, the Board also finds that a remand is warranted in order to obtain a VA examination to assist in determining whether a separate compensable rating is warranted for nephropathy on the basis of nocturia under 38 C.F.R. § 4.115a ("Urinary frequency").  See March 2016 JMR.  

In a May 2014 VA examination, the VA examiner indicated that the nephropathy/renal dysfunction was manifested by proteinuria, but was otherwise "asymptomatic."  However, the examiner did not say, aside from the proteinuria, that the nephropathy was asymptomatic.  Nor did he address nocturia in the examination report.  

Moreover, in the May 2014 VA examination, under the signs and symptoms of
renal dysfunction, the examiner was asked to "check all that apply" and only
proteinuria appears.  The instruction to "check all that apply" makes clear that there were multiple symptoms on the standard form that the examiner could have checked - however it is not known whether "nocturia" was a symptom on this list.  As such, on remand, clarification is needed as to whether a compensable rating for the Veteran's nocturia as a symptom of the nephropathy on the basis of nocturia under 38 C.F.R. § 4.115a (urinary frequency) is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a diabetic nephropathy VA examination.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed, to include the May 2014 VA examination showing "recurring" albuminuria.

Following review of the medical evidence of record, the VA examiner is requested to opine as to whether the Veteran's diabetic nephropathy has been accompanied by any of the following:

(a)  Constant or recurring albumin with hyaline and granular casts or red blood cells;

(b)  Transient or slight edema; 

(c)  Hypertension rated at least 10 percent disabling under Diagnostic Code 7101.

(d)  State whether nocturia is a symptom of the
Veteran's nephropathy/renal dysfunction.  If so, please provide daytime and nighttime voiding intervals (awakening to void).  See 38 C.F.R. § 4.115b (urinary frequency).

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


